Citation Nr: 1424632	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-17 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for the Veteran's service-connected degenerative joint disease of the left ankle. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Marotta

INTRODUCTION

The Veteran served on active duty from November 1966 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

The issues of service connection for a left great toe condition with burning and numbness, to include as secondary to the Veteran's service-connected left ankle condition, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The evidence of record does not show that the Veteran's left ankle disability is manifested by ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for the Veteran's service-connected left ankle disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4 .3, 4.7, 4.40, 4.41, 4.45, 4.71a, DC 5271 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment. Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied via a letter sent to the Veteran in July 2010.  

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded a VA examination in October 2010.  The VA examination is sufficient, as the examiner considered the Veteran's statements and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 

II.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 
 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

III.  Rating Criteria

The Veteran contends that his left ankle disability warrants a rating higher than the currently assigned 20 percent rating.  The Veteran's left ankle disability is currently rated under Diagnostic Code 5010-5271.  Diagnostic Code 5010 pertains to traumatic arthritis and Diagnostic Code 5271 provides the rating criteria for limited motion of the ankle.

Under Diagnostic Code 5271, a 20 percent rating for marked limitation of ankle motion.  Normal motion of the ankle is described as dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.  A 20 percent disability rating is the highest possible schedular rating under Diagnostic Code 5271.  Even considering any complaints of weakness, fatigability, or loss of function due to pain, a higher disability may not be assigned under Diagnostic Code 5271.  Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant is already receiving the maximum schedular disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).

Ratings higher than 20 percent may be assigned under Diagnostic Code 5270 upon a showing of ankylosis.  Ankylosis has been defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Under Diagnostic Code 5270, a 20 percent rating is assigned for ankylosis of the ankle in plantar flexion less than 30 degrees.  A 30 percent rating is warranted for ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.   

In an October 2010 VA examination, the Veteran reported having pain in his left ankle joint, moderate flare-ups weekly with excessive walking.  The Veteran also reported that he has weakness and fatigue after walking too much.  The Veteran reported being able to stand for 15 to 30 minutes and being unable to walk more than a few yards.  The Veteran reported using ACE bandages and ice for swelling.  The Veteran's gait was antalgic.  There was no evidence of abnormal weight-bearing, loss of a bone or part of a bone, recurrent dislocations or inflammatory arthritis.  The examiner noted tenderness and guarding of movement.  The examiner noted no abnormal angulations, but indicated that the joint was worn.  Dorsiflexion was to 15 degrees and plantar flexion was to 40 degrees.  The examiner noted that there was pain following repetitive motion, but indicated that he was unable to test additional limitations after repetitive use testing.  The examiner noted that both of the Veteran's ankles were chronically swollen with decreased range of motion and pain with range of motion testing.  The Veteran reported having pain, fatigue, weakness, and lack of endurance following repetitive use in the field.  The examiner noted that the Veteran's report was credible because he was able to walk only slowly and painfully at the examination.  There was no joint ankylosis. 

The examiner noted that the Veteran's left ankle condition has a significant effect on his usual occupation because the Veteran had decreased mobility and strength and pain in his lower extremity.  The Veteran reported that his left ankle condition had a moderate impact on his ability to do chores, and a mild impact on his ability to travel and shop.  The Veteran also reported that his left ankle condition prevents him from doing exercise, or participating in sports or recreation. 

In November 2010, the Veteran submitted a statement regarding the October 2010 VA examination.  The Veteran indicated that he has stiffness, especially in the early morning and evening; that his ankles swell up and that he has considerable pain when he walks too much or stands for too long; that his big toe on his left foot was numb more consistently, with a burning sensation; and that he sometimes trips or falls when stepping up on curbs.  The Veteran reported that his lower left leg and foot cramp up when he rests or sleeps and indicated that his foot cramps into a distorted position and that he has severe pain during these times.  The Veteran indicated that he can stand for 15 to 20 minutes and that he uses a cane to walk.  The Veteran also indicated that he had problems driving.  The Veteran reported that the examiner manually manipulated the Veteran's range of motion after the examiner asked the Veteran to extend his ankle more, "if he could."  The Veteran submitted a copy of his November 2009 VA examination to document his prior complaints.  

At the November 2009 VA examination, dorsiflexion was to 30 degrees and extension lacked 20 degrees of neutral.  A November 2009 x-ray showed degenerative changes about the medial and lateral malleoli and the posterior malleolus.  Notes indicate that there was no appreciable change from x-rays dated April 2008.  

During the period on appeal, the Veteran demonstrated motion of the left ankle, in plantar flexion and dorsiflexion with pain noted.  The Veteran is competent to report pain, instability, swelling, and weakness, with subsequent lack of endurance, strength, and motion; and there is no evidence that he is not credible in this regard.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, Diagnostic Code 5271 contemplates limitation of motion of the ankle, and cannot serve as a basis for an increased rating in excess of 20 percent because, as discussed above, Diagnostic Code 5271 provides a maximum 20 percent rating for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  As the Veteran's disability is already rated at the maximum rating for limitation of motion, the Board need not consider the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board has also considered rating the Veteran's left ankle disability under Diagnostic Code 5270, which may provide a basis for higher evaluations for the ankle.  However, in order to warrant an increased rating under Diagnostic Code 5270, there must be evidence of ankylosis.  At no time during the appeals period has there been evidence of ankylosis of the left ankle.  Therefore, an increased rating is not warranted under Diagnostic Code 5270.

In reaching this conclusion, the Board has also considered the Veteran's statements regarding the October 2010 VA examination and his symptomatology.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing weakness, instability and pain.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence with respect to the presence of pain and the severity of such during his VA examinations.  He is competent to provide such statements, and the Board finds that the Veteran's statements are credible.  The Veteran's reported symptomatology has been noted in the rating decision above, and the Board has considered the Veteran's reports with respect to pain in evaluating his assigned rating.  With respect to the Rating Schedule, the criteria set forth therein generally requires medical expertise where the types of findings required are not readily observable by a lay person.  Therefore, the objective medical findings provided by the Veteran's VA examination reports have been accorded greater probative weight where applicable.  

As to the Veteran's complaint that the October 2010 VA examiner manually manipulated the range of motion of the Veteran's left ankle, the Veteran indicated that he was asked to extend his ankle more if he could.  Although the Veteran argues that the VA examiner manipulated his range of motion, the Veteran was able to move his left ankle.  Therefore, even if the Veteran's range of motion of his left ankle is less than recorded during the October 2010 VA examination, he would not be entitled to a higher disability rating unless there was evidence of ankylosis.  As the evidence of record does not show that the Veteran had ankylosis of the left ankle at any time during the period on appeal, the Veteran is not entitled to a higher disability rating.  

Therefore, the Board finds that the preponderance of the evidence is against the claim for an increased rating for the Veteran's service-connected left ankle disability, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 

IV. Other Considerations

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's left ankle disability (mainly pain and limitation of motion) are contemplated by the applicable rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (1995).  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran reported that he retired because his right ankle was bothering him and because he had medical problems, however there is no evidence of unemployability due to the Veteran's service-connected left ankle disability.  Further consideration of TDIU is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A.
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 20 percent for the Veteran's service-connected degenerative joint disease of the left ankle is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


